           Case 1:18-cv-09347-PAE Document 56
                                           55 Filed 04/02/20
                                                    03/31/20 Page 1 of 2




                                                             March 31, 2020

BY ECF
The Honorable Paul A. Engelmayer
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

        Re:      Johnson v. Construction Realty Services Group, Inc., et al.
                 Case No.: 18-cv- 9347 (PAE)

Dear Judge Engelmayer:

       I represent Plaintiff Javashia Johnson,1 in the above-captioned case. I write to inform the
Court of the status of this action.

        As the Court is aware, this is one of several cases alleging sexual harassment claims
against the Defendants. Settlement discussions relating to this action, as well as to several other
actions against Defendants, have been conducted in connection with an investigation of
Defendants by the New York State Attorney General’s Office. I was informed approximately
three weeks ago that a settlement in principle had been reached which would apply to Ms.
Johnson’s estate’s claims in this action. It will, however, take some time, perhaps several weeks,
for the settlement to finalized and approved on both sides as well as several months for the
settlement payments to be made.

        In addition, while it may be the Court’s practice, as it is the practice of other judges of the
Court, to dismiss cases with leave to renew upon notification that a settlement in principle has
been reached, I request that the Court not do so here, and in fact I request that the Court leave the
case open, or at minimum condition any dismissal with leave to renew, for the period until the
settlement moneys are paid, which should be no more than six months. I understand this is an
unusual request, but it is also an unusual situation, as Ms. Johnson’s estate is, apart from a claim
as third party beneficiary of the Attorney General’s settlement, dependent upon Defendants and
the Attorney General to obtain relief. I believe it is appropriate for Ms. Johnson’s estate to have
the ability to pursue her case if the settlement falls through or the money is not paid.

       I have made a similar application to Judge Woods in the action Williams v. Construction
Realty Services Group, Inc., et al. Case No.: 18-cv-2973(GHW), to adjourn the date for
submission of pre-trial materials which was granted.


1
 As I previously informed the Court, Ms. Johnson died in November 2019 and the representative of the estate will
be substituted when and if necessary.

          90 Broad Street, New York, New York 10004, www.gslawny.com, Tel: 212.847.8315
         Case 1:18-cv-09347-PAE Document 56
                                         55 Filed 04/02/20
                                                  03/31/20 Page 2 of 2



        Thank you for your attention to this matter. To the extent the Court has questions, the
parties are available at the Court’s convenience for a conference or telephone conference. Of
course, I hope that you, your family and staff are all staying safe and healthy.

                                                      Sincerely yours,

                                                      /s

                                                      Jason L. Solotaroff

cc:    Lisa Skruck, Esq.




                 The Court, for now, agrees to keep this matter open pending
                 finalization of the settlement agreement. Counsel is to provide a
                 status update every 30 days, or within one week of the finalization
                 of the settlement. SO ORDERED.



                            PaJA.�
                      __________________________________
                            PAUL A. ENGELMAYER           4/2/2020
                            United States District Judge




                                                 2
